DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 06/07/2022. 

Response to Amendment
The amendment filed 06/07/2022 is being entered. Claims 1-6, and 8-21 are pending. Claims 1, 3-4, 10, 12-13, 16, and 18-19 are currently amended. The amendment overcomes the previous 35 U.S.C. 103 rejection. However, upon a further search of the amendment, reference(s) disclosing the amendments have been discovered and a new rejection under 35 U.S.C. 103 has been made. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6, 10-11, 13, 15-17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Publication No. 2019/0049958 A1) hereinafter Liu in view of Sharma et al. (U.S. Publication No. 2019/0050692 A1) hereinafter Sharma in view of Hosoi et al. (U.S. Publication No. 2021/0086791 A1) hereinafter Hosoi further in view of Ostafew et al. (U.S. Publication No. 2019/0369616 A1) hereinafter Ostafew.

Regarding claim 1, Liu discloses a computer-implemented method for operating an autonomous driving vehicle (ADV) [see Paragraph 0229 - discusses that the method is implemented with a computer, and see Figure 3 below - depicts a computer 368 on an autonomous vehicle 100], the method comprising:

    PNG
    media_image1.png
    466
    700
    media_image1.png
    Greyscale

Figure 3 of Liu

calculating a zone failure risk score for each of a plurality of predetermined zones based on a sensor failure risk score associated with each of a plurality of sensors mounted on the ADV, the plurality of predetermined zones being defined based on a sensor layout of the sensors [see Paragraph 0166 - discusses that a zone is either qualified or disqualified (score) based on whether the sensor is qualified or unqualified (score), and see Paragraph 0182 - discusses determining the sensor qualification and zone qualification, all zones (see Paragraph 0158 - discusses sensor zones, which have designated sensors) are checked, and see Figure 2A below - depicts an autonomous vehicles sensor layout and the sensors zones];

    PNG
    media_image2.png
    445
    749
    media_image2.png
    Greyscale

Figure 2A of Liu

determining a sensor capability coverage of the ADV based on the zone failure risk score associated with each of the plurality of predetermined zones [see Paragraph 0175 - discusses a sensor qualification function where each zone is checked using the sensor, when the sensor is unqualified it becomes disqualified due to its degradation];
determining a drivable area of the ADV based on the sensor capability coverage in view of map data associated with a current location of the ADV [see Paragraph 0217 - discusses that eliminating zones where the sensor is degraded, and using (not effected zones) data that is qualified for automated driving: not using the effected sensor reduces accidents and unpredicted driving, and see Paragraph 0133 - discusses using a GPS to correlate the position of a vehicle with a map database]; and
planning a trajectory based on the drivable area to autonomously drive the ADV to navigate a driving environment surrounding the ADV [see Paragraph 0219 - discusses that qualified sensor information is received and that the sensor coverage zone is updated for the vehicle, the updated sensor coverage zone is used for planning a path].
	
However, Liu fails to disclose wherein the zone failure risk score of each of the plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone, the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection, the drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary, and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory.

Sharma discloses wherein a zone failure risk score of each of a plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone [see Paragraph 0055 - discusses determining an operation context (mean time between failure), then determining sensor health based on mean time between failure, by obtaining data from a first sensor (camera/LIDAR) and a second sensor (LIDAR/camera)].
Sharma suggests that using a less reliable sensor will skew data [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to calculate the zones for the sensors based a mean time between failure (MTBF) as taught by Sharma in order to overcome skewed data from a sensor [Sharma, see Paragraph 0055].

However, the combination of Liu and Sharma fails disclose the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection, the drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary, and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory.

Hosoi discloses a frequency of a sensor that indicates a false positive or a false negative of object detection [see Paragraph 0026 – discusses receiving a sensor failure notification a number of times within a prescribed period (frequency), the sensor erroneously detects an object (false positive) or the sensor has failed to detect an object (false negative) within a prescribed period].
Hosoi suggests that by using a frequency of sensor failure notifications a number of times within a prescribed period allows for identifying a sensor and to not use results of that sensor [see Paragraph 0026] and that by including the measurement result prevents abnormal operation caused by misidentification of an obstacle [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the MTBF for sensors as taught by Sharma to the calculate a MTBF using a frequency, that indicates a false positive or a false negative of object detection, as taught by Hosoi in order to identify sensors (with failures) and to not use results of that sensor [Hosoi, see Paragraph 0026] and also to prevent abnormal operation caused by misidentification of an obstacle [Hosoi, see Paragraph 0004].

However, the combination of Liu, Sharma, and Hosoi fails disclose the drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary, and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory.

Ostafew discloses a drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary [see Figure 9 below and see Paragraph 0161 - discusses a drivable area 938 with boundaries with predicted locations of where a vehicle could be (vehicle motion), the locations of the where the vehicle could be (vehicle motion) are then compared with predicted location of dynamic objects 918 and the predicted locations of where the vehicle could be are cutout (refined) 956 when there is an interference with the vehicle and dynamic object 954], and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory [see Paragraph 0161 - discusses that areas where there are potential collisions (interceptions) with the vehicle and dynamic object are cut out (planning vehicle trajectory) of the drivable area with predicted locations of where a vehicle could be (vehicle motion)].


    PNG
    media_image3.png
    494
    747
    media_image3.png
    Greyscale

Figure 9 of Ostafew

	Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven (due to potential collisions) allows the vehicle to be safely driven [see Paragraph 0149].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include a vehicle motion boundary that is refined and to monitor the for potential interceptions of trajectories when planning a trajectory as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].

	Regarding claim 2, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 1. Ostafew further discloses detecting an obstacle based on sensor data obtained from at least a portion of the sensors [see Paragraph 0150 - discusses that the vehicle identifies objects]; and 
adjusting the drivable area based on a position of the obstacle relative to the current location of the ADV [see Paragraphs 0152 and 0161 - discusses adjusting the drivable area based on objects].

	Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven allows the vehicle to be safely driven [see Paragraph 0149].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the drivable area as taught by Liu to include a vehicle motion boundary that is refined based on objects (adjust drivable area based on obstacles) as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].

Regarding claim 4, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 2. Ostafew further discloses detecting that the obstacle is located within the drivable area [see Paragraph 0150 – discusses that the vehicle identifies nearby objects: dynamic vehicles];
predicting a moving trajectory of the obstacle potentially intercepting the initial vehicle motion boundary of the drivable area [see Paragraph 0161 – discusses determining interferences with predicted trajectories of dynamic objects and predicted locations of vehicle (AV)];
refining the initial vehicle motion boundary of the drivable area of the ADV to be a refined vehicle motion boundary, based on the predicted moving trajectory of the obstacle [see Figure 9 below and see Paragraph 0161 - discusses a drivable area 938 with boundaries with predicted locations of where a vehicle could be (vehicle motion), the locations of the where the vehicle could be (vehicle motion) are then compared with predicted trajectories of dynamic objects 918 and the predicted locations of where the vehicle could be are cutout (refined) 956 when there is an interference with the trajectory of the vehicle and dynamic object 954]; and
monitoring the refined vehicle motion boundary for planning the trajectory [see Paragraph 0044 – discusses that sensor data is continuously received, and predicted locations of objects are updated based on the sensor data – the vehicle continues to monitor sensor data for objects/obstacles (during trajectory planning) even when the vehicle motion of the drivable area has been refined].

    PNG
    media_image3.png
    494
    747
    media_image3.png
    Greyscale

Figure 9 of Ostafew

	Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven (due to potential interferences of other vehicles) allows the vehicle to be safely driven [see Paragraph 0149].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include a vehicle motion boundary that is refined based on an interception of a trajectory of objects and monitored as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].

Regarding claim 6, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 2. Ostafew further discloses wherein a portion of the obstacle is located within the drivable area [see Paragraph 0161 – discusses that an object would be predicted in a location of the vehicle motion boundary of the drivable area, a portion of object would be in lane of the vehicles current trajectory].

Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven (due to potential collisions) allows the vehicle to be safely driven [see Paragraph 0149].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include detecting portions in a drivable area as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].

Regarding claim 10, Liu discloses a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations [see Paragraph 0251 – discusses a non-transitory computer readable medium that when executed by a processor of a vehicle causes the processor to execute a method], the operations comprising: 
calculating a zone failure risk score for each of a plurality of predetermined zones based on a sensor failure risk score associated with each of a plurality of sensors mounted on the ADV, the plurality of predetermined zones being defined based on a sensor layout of the sensors [see Paragraph 0166 - discusses that a zone is either qualified or disqualified (score) based on whether the sensor is qualified or unqualified (score), and see Paragraph 0182 - discusses determining the sensor qualification and zone qualification, all zones (see Paragraph 0158 - discusses sensor zones, which have designated sensors) are checked, and see Figure 2A below - depicts an autonomous vehicles sensor layout and the sensors zones]; 

    PNG
    media_image2.png
    445
    749
    media_image2.png
    Greyscale

Figure 2A of Liu

determining a sensor capability coverage of the ADV based on the zone failure risk score associated with each of the plurality of predetermined zones [see Paragraph 0175 - discusses a sensor qualification function where each zone is checked using the sensor, when the sensor is unqualified it becomes disqualified due to its degradation]; 
determining a drivable area of the ADV based on the sensor capability coverage in view of map data associated with a current location of the ADV [see Paragraph 0217 - discusses that eliminating zones where the sensor is degraded, and using (not effected zones) data that is qualified for automated driving: not using the effected sensor reduces accidents and unpredicted driving, and see Paragraph 0133 - discusses using a GPS to correlate the position of a vehicle with a map database]; and 
planning a trajectory based on the drivable area to autonomously drive the ADV to navigate a driving environment surrounding the ADV [see Paragraph 0219 - discusses that qualified sensor information is received and that the sensor coverage zone is updated for the vehicle, the updated sensor coverage zone is used for planning a path].

However, Liu fails to disclose wherein the zone failure risk score of each of the plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone, the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection, the drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary, and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory.

Sharma discloses wherein a zone failure risk score of each of a plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone [see Paragraph 0055 - discusses determining an operation context (mean time between failure), then determining sensor health based on mean time between failure, by obtaining data from a first sensor (camera/LIDAR) and a second sensor (LIDAR/camera)].

Sharma suggests that using a less reliable sensor will skew data [see Paragraph 0055].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to calculate the zones for the sensors based a mean time between failure (MTBF) as taught by Sharma in order to overcome skewed data from a sensor [Sharma, see Paragraph 0055].

However, the combination of Liu and Sharma fails disclose the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection, the drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary, and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory.

Hosoi discloses a frequency of a sensor that indicates a false positive or a false negative of object detection [see Paragraph 0026 – discusses receiving a sensor failure notification a number of times within a prescribed period (frequency), the sensor erroneously detects an object (false positive) or the sensor has failed to detect an object (false negative) within a prescribed period].

Hosoi suggests that by using a frequency of sensor failure notifications a number of times within a prescribed period allows for identifying a sensor and to not use results of that sensor [see Paragraph 0026] and that by including the measurement result prevents abnormal operation caused by misidentification of an obstacle [see Paragraph 0004].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the MTBF for sensors as taught by Sharma to the calculate a MTBF using a frequency, that indicates a false positive or a false negative of object detection, as taught by Hosoi in order to identify sensors (with failures) and to not use results of that sensor [Hosoi, see Paragraph 0026] and also to prevent abnormal operation caused by misidentification of an obstacle [Hosoi, see Paragraph 0004].

However, the combination of Liu, Sharma, and Hosoi fails disclose the drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary, and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory.

Ostafew discloses a drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary [see Figure 9 below and see Paragraph 0161 - discusses a drivable area 938 with boundaries with predicted locations of where a vehicle could be (vehicle motion), the locations of the where the vehicle could be (vehicle motion) are then compared with predicted location of dynamic objects 918 and the predicted locations of where the vehicle could be are cutout (refined) 956 when there is an interference with the vehicle and dynamic object 954], and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory [see Paragraph 0161 - discusses that areas where there are potential collisions (interceptions) with the vehicle and dynamic object are cut out (planning vehicle trajectory) of the drivable area with predicted locations of where a vehicle could be (vehicle motion)].


    PNG
    media_image3.png
    494
    747
    media_image3.png
    Greyscale

Figure 9 of Ostafew

	Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven (due to potential collisions) allows the vehicle to be safely driven [see Paragraph 0149].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include a vehicle motion boundary that is refined and to monitor the for potential interceptions of trajectories when planning a trajectory as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].


Regarding claim 11, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 10. Ostafew further discloses wherein the operations further comprise: detecting an obstacle based on sensor data obtained from at least a portion of the sensors [see Paragraph 0150 - discusses that the vehicle identifies objects]; and 
adjusting the drivable area based on a position of the obstacle relative to the current location of the ADV [see Paragraphs 0152 and 0161 - discusses adjusting the drivable area based on objects].

Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven allows the vehicle to be safely driven [see Paragraph 0149].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the drivable area as taught by Liu to include a vehicle motion boundary that is refined based on objects (adjust drivable area based on obstacles) as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].

Regarding claim 13, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 11. Ostafew further discloses: 
detecting that the obstacle is located within the drivable area [see Paragraph 0150 – discusses that the vehicle identifies nearby objects: dynamic vehicles];
predicting a moving trajectory of the obstacle potentially intercepting the initial vehicle motion boundary of the drivable area [see Paragraph 0161 – discusses determining interferences with predicted trajectories of dynamic objects and predicted locations of vehicle (AV)];
refining the initial vehicle motion boundary of the drivable area of the ADV to be a refined vehicle motion boundary, based on the predicted moving trajectory of the obstacle [see Figure 9 below and see Paragraph 0161 - discusses a drivable area 938 with boundaries with predicted locations of where a vehicle could be (vehicle motion), the locations of the where the vehicle could be (vehicle motion) are then compared with predicted trajectories of dynamic objects 918 and the predicted locations of where the vehicle could be are cutout (refined) 956 when there is an interference with the trajectory of the vehicle and dynamic object 954]; and
monitoring the refined vehicle motion boundary for planning the trajectory [see Paragraph 0044 – discusses that sensor data is continuously received, and predicted locations of objects are updated based on the sensor data – the vehicle continues to monitor sensor data for objects/obstacles (during trajectory planning) even when the vehicle motion of the drivable area has been refined].

    PNG
    media_image3.png
    494
    747
    media_image3.png
    Greyscale

Figure 9 of Ostafew

	Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven (due to potential interferences of other vehicles) allows the vehicle to be safely driven [see Paragraph 0149].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include a vehicle motion boundary that is refined based on an interception of a trajectory of objects and monitored as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].

Regarding claim 15, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 13. Ostafew further discloses wherein a portion of the obstacle is located within the drivable area [see Paragraph 0161 – discusses that an object would be predicted in a location of the vehicle motion boundary of the drivable area, a portion of object would be in lane of the vehicles current trajectory].

Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven (due to potential collisions) allows the vehicle to be safely driven [see Paragraph 0149].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include detecting portions in a drivable area as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].

Regarding claim 16, Liu discloses a data processing system, comprising: a processor; and a memory coupled to the processor to store instructions [see Paragraph 0047 – discusses a memory and processor of a vehicle, and see Paragraph 0058 – discusses that the memory stores instructions used by the processor], which when executed by the processor, cause the processor to perform operations, the operations including: 
calculating a zone failure risk score for each of a plurality of predetermined zones based on a sensor failure risk score associated with each of a plurality of sensors mounted on the ADV, the plurality of predetermined zones being defined based on a sensor layout of the sensors [see Paragraph 0166 - discusses that a zone is either qualified or disqualified (score) based on whether the sensor is qualified or unqualified (score), and see Paragraph 0182 - discusses determining the sensor qualification and zone qualification, all zones (see Paragraph 0158 - discusses sensor zones, which have designated sensors) are checked, and see Figure 2A below - depicts an autonomous vehicles sensor layout and the sensors zones]; 

    PNG
    media_image2.png
    445
    749
    media_image2.png
    Greyscale

Figure 2A of Liu

determining a sensor capability coverage of the ADV based on the zone failure risk score associated with each of the plurality of predetermined zones [see Paragraph 0175 - discusses a sensor qualification function where each zone is checked using the sensor, when the sensor is unqualified it becomes disqualified due to its degradation]; 
determining a drivable area of the ADV based on the sensor capability coverage in view of map data associated with a current location of the ADV [see Paragraph 0217 - discusses that eliminating zones where the sensor is degraded, and using (not effected zones) data that is qualified for automated driving: not using the effected sensor reduces accidents and unpredicted driving, and see Paragraph 0133 - discusses using a GPS to correlate the position of a vehicle with a map database]; and 
planning a trajectory based on the drivable area to autonomously drive the ADV to navigate a driving environment surrounding the ADV [see Paragraph 0219 - discusses that qualified sensor information is received and that the sensor coverage zone is updated for the vehicle, the updated sensor coverage zone is used for planning a path].

However, Liu fails to disclose wherein the zone failure risk score of each of the plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone, the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection, the drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary, and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory.

Sharma discloses wherein a zone failure risk score of each of a plurality of predetermined zones is calculated based on a mean time between failure (MTBF) for each of the plurality of sensors associated with the corresponding zone [see Paragraph 0055 - discusses determining an operation context (mean time between failure), then determining sensor health based on mean time between failure, by obtaining data from a first sensor (camera/LIDAR) and a second sensor (LIDAR/camera)].
Sharma suggests that using a less reliable sensor will skew data [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to calculate the zones for the sensors based a mean time between failure (MTBF) as taught by Sharma in order to overcome skewed data from a sensor [Sharma, see Paragraph 0055].

However, the combination of Liu and Sharma fails disclose the MTBF representing a frequency of each of the plurality of sensors indicates a false positive or a false negative of object detection, the drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary, and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory.

Hosoi discloses a frequency of a sensor that indicates a false positive or a false negative of object detection [see Paragraph 0026 – discusses receiving a sensor failure notification a number of times within a prescribed period (frequency), the sensor erroneously detects an object (false positive) or the sensor has failed to detect an object (false negative) within a prescribed period].
Hosoi suggests that by using a frequency of sensor failure notifications a number of times within a prescribed period allows for identifying a sensor and to not use results of that sensor [see Paragraph 0026] and that by including the measurement result prevents abnormal operation caused by misidentification of an obstacle [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the MTBF for sensors as taught by Sharma to the calculate a MTBF using a frequency, that indicates a false positive or a false negative of object detection, as taught by Hosoi in order to identify sensors (with failures) and to not use results of that sensor [Hosoi, see Paragraph 0026] and also to prevent abnormal operation caused by misidentification of an obstacle [Hosoi, see Paragraph 0004].

However, the combination of Liu, Sharma, and Hosoi fails disclose the drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary, and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory.

Ostafew discloses a drivable area defined by an initial vehicle motion boundary to be refined based on obstacles detected within the initial vehicle motion boundary [see Figure 9 below and see Paragraph 0161 - discusses a drivable area 938 with boundaries with predicted locations of where a vehicle could be (vehicle motion), the locations of the where the vehicle could be (vehicle motion) are then compared with predicted location of dynamic objects 918 and the predicted locations of where the vehicle could be are cutout (refined) 956 when there is an interference with the vehicle and dynamic object 954], and wherein planning the trajectory comprises monitoring the drivable area for a potential interception between the motion boundary and an obstacle trajectory [see Paragraph 0161 - discusses that areas where there are potential collisions (interceptions) with the vehicle and dynamic object are cut out (planning vehicle trajectory) of the drivable area with predicted locations of where a vehicle could be (vehicle motion)].


    PNG
    media_image3.png
    494
    747
    media_image3.png
    Greyscale

Figure 9 of Ostafew

	Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven (due to potential collisions) allows the vehicle to be safely driven [see Paragraph 0149].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include a vehicle motion boundary that is refined and to monitor the for potential interceptions of trajectories when planning a trajectory as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].


Regarding claim 17, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 16. Ostafew further discloses detecting an obstacle based on sensor data obtained from at least a portion of the sensors [see Paragraph 0150 - discusses that the vehicle identifies objects]; and 
adjusting the drivable area based on a position of the obstacle relative to the current location of the ADV [see Paragraphs 0152 and 0161 - discusses adjusting the drivable area based on objects].

	Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven allows the vehicle to be safely driven [see Paragraph 0149].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the drivable area as taught by Liu to include a vehicle motion boundary that is refined based on objects (adjust drivable area based on obstacles) as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].

Regarding claim 19, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 17. Ostafew further discloses detecting that the obstacle is located within the drivable area [see Paragraph 0150 – discusses that the vehicle identifies nearby objects: dynamic vehicles];
predicting a moving trajectory of the obstacle potentially intercepting the initial vehicle motion boundary of the drivable area [see Paragraph 0161 – discusses determining interferences with predicted trajectories of dynamic objects and predicted locations of vehicle (AV)];
refining the initial vehicle motion boundary of the drivable area of the ADV to be a refined vehicle motion boundary, based on the predicted moving trajectory of the obstacle [see Figure 9 below and see Paragraph 0161 - discusses a drivable area 938 with boundaries with predicted locations of where a vehicle could be (vehicle motion), the locations of the where the vehicle could be (vehicle motion) are then compared with predicted trajectories of dynamic objects 918 and the predicted locations of where the vehicle could be are cutout (refined) 956 when there is an interference with the trajectory of the vehicle and dynamic object 954]; and
monitoring the refined vehicle motion boundary for planning the trajectory [see Paragraph 0044 – discusses that sensor data is continuously received, and predicted locations of objects are updated based on the sensor data – the vehicle continues to monitor sensor data for objects/obstacles (during trajectory planning) even when the vehicle motion of the drivable area has been refined].

    PNG
    media_image3.png
    494
    747
    media_image3.png
    Greyscale

Figure 9 of Ostafew

	Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven (due to potential interferences of other vehicles) allows the vehicle to be safely driven [see Paragraph 0149].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include a vehicle motion boundary that is refined based on an interception of a trajectory of objects and monitored as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].

Regarding claim 21, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 19. Ostafew further discloses wherein a portion of the obstacle is located within the drivable area [see Paragraph 0161 – discusses that an object would be predicted in a location of the vehicle motion boundary of the drivable area, a portion of object would be in lane of the vehicles current trajectory].

Ostafew suggests that by cutting out areas (refining motion boundaries of a drivable area) where a vehicle cannot be driven (due to potential collisions) allows the vehicle to be safely driven [see Paragraph 0149].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include detecting portions in a drivable area as taught by Ostafew in order to determine which drivable areas are to be cut out (refined due to interception) to allow a vehicle to be safely driven [Ostafew, see Paragraph 0149].

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sharma in view of Hosoi in view of Ostafew further in view of Foessel et al. (U.S. Publication No. 2006/0293856 A1) hereinafter Foessel.

Regarding claim 3, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 2. 
However, the combination of Liu, Sharma, Hosoi, and Ostafew fails to disclose:
detecting that the obstacle is located within the drivable area; 
determining a maximum deceleration rate of the ADV; and
refining the drivable area based on the maximum deceleration rate in view of an obstacle detected within the drivable area to avoid colliding with the obstacle; and
monitoring the refined vehicle motion boundary for planning the trajectory.

Foessel discloses:
detecting that an obstacle is located within a drivable area [see Paragraphs 0027-0028 - discusses that a processor of a vehicle creates an occupancy grid based on sensor data, see Paragraph 0031 - discusses that the processor determines a safety zone based on the occupancy grid (determined from sensor data), an edge (boundary) of the safety zone represents the closest distance in which a vehicle can stop, slow down, maneuver or avoid a collision with an obstacle given a set of vehicular handling constraints (vehicle motion)]; 
determining a maximum deceleration rate of a ADV [see Paragraph 0061 - discusses a maximum deceleration based on the object in the safety zone]; and
refining the drivable area based on the maximum deceleration rate in view of an obstacle detected within the drivable area to avoid colliding with the obstacle [see Paragraph 0047 - discusses that the sensing system collects sensor data (objects/obstacles) to redefine the safety zone, see Paragraph 0031 - discusses that the safety zone is based on the occupancy grid (determined from sensed objects – when objects are sensed the safety zone is redefined) and the deceleration (with respect to a detected obstacle – see Figure 7 below), and see Paragraph 0064 - discusses that the vehicle (see Paragraph 0074 - autonomous) is restricted from approaching closer to object (avoiding collision)]; and

    PNG
    media_image4.png
    273
    735
    media_image4.png
    Greyscale

Figure 7 of Foessel

monitoring the refined vehicle motion boundary for planning a trajectory [see Paragraph 0047 - discusses that the redefined safety zone is updated at intervals (monitored) during travel along the vehicles path (trajectory), and see Paragraph 0064 - discusses that the vehicle (see Paragraph 0074 - autonomous) is restricted from approaching closer to object (planning trajectory)].

Foessel suggests that determining and providing a safety zone (based on deceleration and occupancy grid (objects)) provides safeguarding for control of a vehicle [see Paragraphs 0002-0003].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include a vehicle motion boundary that is refined based on deceleration in view of objects as taught by Foessel in order to provide safeguarding for control of a vehicle [Foessel, see Paragraphs 0002-0003].

Regarding claim 12, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 11. 
However, the combination of Liu, Sharma, Hosoi, and Ostafew fails to disclose:
detecting that the obstacle is located within the drivable area; 
determining a maximum deceleration rate of the ADV; and
refining the drivable area based on the maximum deceleration rate in view of an obstacle detected within the drivable area to avoid colliding with the obstacle; and
monitoring the refined vehicle motion boundary for planning the trajectory.

Foessel discloses:
detecting that an obstacle is located within a drivable area [see Paragraphs 0027-0028 - discusses that a processor of a vehicle creates an occupancy grid based on sensor data, see Paragraph 0031 - discusses that the processor determines a safety zone based on the occupancy grid (determined from sensor data), an edge (boundary) of the safety zone represents the closest distance in which a vehicle can stop, slow down, maneuver or avoid a collision with an obstacle given a set of vehicular handling constraints (vehicle motion)]; 
determining a maximum deceleration rate of a ADV [see Paragraph 0061 - discusses a maximum deceleration based on the object in the safety zone]; and
refining the drivable area based on the maximum deceleration rate in view of an obstacle detected within the drivable area to avoid colliding with the obstacle [see Paragraph 0047 - discusses that the sensing system collects sensor data (objects/obstacles) to redefine the safety zone, see Paragraph 0031 - discusses that the safety zone is based on the occupancy grid (determined from sensed objects – when objects are sensed the safety zone is redefined) and the deceleration (with respect to a detected obstacle – see Figure 7 below), and see Paragraph 0064 - discusses that the vehicle (see Paragraph 0074 - autonomous) is restricted from approaching closer to object (avoiding collision)]; and

    PNG
    media_image4.png
    273
    735
    media_image4.png
    Greyscale

Figure 7 of Foessel

monitoring the refined vehicle motion boundary for planning a trajectory [see Paragraph 0047 - discusses that the redefined safety zone is updated at intervals (monitored) during travel along the vehicles path (trajectory), and see Paragraph 0064 - discusses that the vehicle (see Paragraph 0074 - autonomous) is restricted from approaching closer to object (planning trajectory)].

Foessel suggests that determining and providing a safety zone (based on deceleration and occupancy grid (objects)) provides safeguarding for control of a vehicle [see Paragraphs 0002-0003].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include a vehicle motion boundary that is refined based on deceleration in view of objects as taught by Foessel in order to provide safeguarding for control of a vehicle [Foessel, see Paragraphs 0002-0003].

Regarding claim 18, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 17. 
However, the combination of Liu, Sharma, Hosoi, and Ostafew fails to disclose:
detecting that the obstacle is located within the drivable area; 
determining a maximum deceleration rate of the ADV; and
refining the drivable area based on the maximum deceleration rate in view of an obstacle detected within the drivable area to avoid colliding with the obstacle; and
monitoring the refined vehicle motion boundary for planning the trajectory.

Foessel discloses:
detecting that an obstacle is located within a drivable area [see Paragraphs 0027-0028 - discusses that a processor of a vehicle creates an occupancy grid based on sensor data, see Paragraph 0031 - discusses that the processor determines a safety zone based on the occupancy grid (determined from sensor data), an edge (boundary) of the safety zone represents the closest distance in which a vehicle can stop, slow down, maneuver or avoid a collision with an obstacle given a set of vehicular handling constraints (vehicle motion)]; 
determining a maximum deceleration rate of a ADV [see Paragraph 0061 - discusses a maximum deceleration based on the object in the safety zone]; and
refining the drivable area based on the maximum deceleration rate in view of an obstacle detected within the drivable area to avoid colliding with the obstacle [see Paragraph 0047 - discusses that the sensing system collects sensor data (objects/obstacles) to redefine the safety zone, see Paragraph 0031 - discusses that the safety zone is based on the occupancy grid (determined from sensed objects – when objects are sensed the safety zone is redefined) and the deceleration (with respect to a detected obstacle – see Figure 7 below), and see Paragraph 0064 - discusses that the vehicle (see Paragraph 0074 - autonomous) is restricted from approaching closer to object (avoiding collision)]; and

    PNG
    media_image4.png
    273
    735
    media_image4.png
    Greyscale

Figure 7 of Foessel

monitoring the refined vehicle motion boundary for planning a trajectory [see Paragraph 0047 - discusses that the redefined safety zone is updated at intervals (monitored) during travel along the vehicles path (trajectory), and see Paragraph 0064 - discusses that the vehicle (see Paragraph 0074 - autonomous) is restricted from approaching closer to object (planning trajectory)].

Foessel suggests that determining and providing a safety zone (based on deceleration and occupancy grid (objects)) provides safeguarding for control of a vehicle [see Paragraphs 0002-0003].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drivable area as taught by Liu to include a vehicle motion boundary that is refined based on deceleration in view of objects as taught by Foessel in order to provide safeguarding for control of a vehicle [Foessel, see Paragraphs 0002-0003].

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sharma in view of Hosoi in view of Ostafew further in view of Eggert et al. (U.S. Publication No. 2018/0231974 A1) hereinafter Eggert.

Regarding claim 5, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 4.
However, the combination of Liu, Sharma, Hosoi, and Ostafew fails to disclose wherein the moving trajectory of the obstacle is predicted in response to detecting that the obstacle is located outside of the drivable area.

Eggert discloses wherein a moving trajectory of an obstacle is predicted in response to detecting that the obstacle is located outside of a drivable area [see Paragraph 0052 - discusses determining an object that is not detected by a sensor in a coverage area around a vehicle (virtual object), such as an object (vehicle) in an occluded area, and see Paragraph 0053 - discusses that the behavior of the vehicle is predicted (future trajectory)].
Eggert suggests that predicting behavior of objects helps determine collisions before they happen, so the vehicle can adjust [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to include a trajectory prediction for moving objects outside of the drivable area as taught by Eggert in order to determine collisions before they happen [Eggert, see Paragraph 0055].

Regarding claim 14, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 13. 
However, the combination of Liu, Sharma, Hosoi, and Ostafew fails to disclose wherein the moving trajectory of the obstacle is predicted in response to detecting that the obstacle is located outside of the drivable area.

Eggert discloses wherein a moving trajectory of an obstacle is predicted in response to detecting that the obstacle is located outside of a drivable area [see Paragraph 0052 - discusses determining an object that is not detected by a sensor in a coverage area around a vehicle (virtual object), such as an object (vehicle) in an occluded area, and see Paragraph 0053 - discusses that the behavior of the vehicle is predicted (future trajectory)].
Eggert suggests that predicting behavior of objects helps determine collisions before they happen, so the vehicle can adjust [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to include a trajectory prediction for moving objects outside of the drivable area as taught by Eggert in order to determine collisions before they happen [Eggert, see Paragraph 0055].

Regarding claim 20, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 19. 
However, the combination of Liu, Sharma, Hosoi, and Ostafew fails to disclose wherein the moving trajectory of the obstacle is predicted in response to detecting that the obstacle is located outside of the drivable area.

Eggert discloses wherein a moving trajectory of an obstacle is predicted in response to detecting that the obstacle is located outside of a drivable area [see Paragraph 0052 - discusses determining an object that is not detected by a sensor in a coverage area around a vehicle (virtual object), such as an object (vehicle) in an occluded area, and see Paragraph 0053 - discusses that the behavior of the vehicle is predicted (future trajectory)].
Eggert suggests that predicting behavior of objects helps determine collisions before they happen, so the vehicle can adjust [see Paragraph 0055].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention as taught by Liu to include a trajectory prediction for moving objects outside of the drivable area as taught by Eggert in order to determine collisions before they happen [Eggert, see Paragraph 0055].

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Sharma in view of Hosoi in view of Ostafew further in view of Batts et al. (U.S. Publication No. 2020/0339151 A1) hereinafter Batts.

Regarding claim 8, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 1.
However, the combination of Liu, Sharma, Hosoi, and Ostafew fails to disclose determining that a first zone failure risk score of a first zone of the plurality of predetermined zones exceed a first predetermined risk threshold; and
modifying the sensor capability coverage of the ADV in response to determining that the first zone failure risk score exceeds the first predetermined risk threshold.

Batts discloses determining that a first zone failure risk score of a first zone of a plurality of predetermined zones exceed a first predetermined risk threshold [see Paragraphs 0152, 0163 and 0170-0171 - discusses determining whether a field of view (for a zone) confidence threshold is exceeded]; and
modifying a sensor capability coverage of the ADV in response to determining that the first zone failure risk score exceeds the first predetermined risk threshold [see Paragraph 0174 - discusses adjusting the measuring area of other sensors, when a sensors confidence level threshold is exceeded].

Batts suggests that when sensors fail, this impedes a vehicles ability to operate properly [see Paragraph 0003] and that by updating vehicle operation the vehicle can still function and drive safely [see Paragraph 0158].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and controllers as taught by Liu to modify coverage of other sensors when a sensor fails as taught by Batts in order to operate a vehicle safely when there are sensor failures [Batts, see Paragraphs 0003, and 0158].

Regarding claim 9, Liu, Sharma, Hosoi, and Ostafew disclose the invention with respect to claim 1.
However, the combination of Liu, Sharma, Hosoi, and Ostafew fails to disclose determining that a first sensor fails to function properly; and 
modifying the sensor capability coverage of the ADV based on a sensor coverage of the failed first sensor.

Batts discloses determining that a first sensor fails to function properly [see Paragraphs 0152 and 0170-0171 - discusses determining whether a sensor has failed]; and 
modifying the sensor capability coverage of the ADV based on a sensor coverage of the failed first sensor [see Paragraph 0138 - discusses adjusting the measuring area of other sensors, when a sensor has failed].

Batts suggests that when sensors fail, this impedes a vehicles ability to operate properly [see Paragraph 0003] and that by updating vehicle operation the vehicle can still function and drive safely [see Paragraph 0158].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and controllers as taught by Liu to modify coverage of other sensors when a sensor fails as taught by Batts in order to operate a vehicle safely when there are sensor failures [Batts, see Paragraphs 0003, and 0158].

Response to Arguments
Applicants’ arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665